Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 10/26/2022.
Priority
This application, filed 09/26/2019, Pub. No. US 2020/0018755 A1, published 01/16/2020, is a continuation of PCT/JP2018/013716, filed 03/30/2018, Pub. No. WO 2018/181935 A1, which claims foreign priority to JP 2017-066691, filed 03/30/2017.
Status of Claims
Claims 1-18 are currently pending.  Claims 1-18 have been subject to election/restriction requirement mailed 09/02/2022.  Claims 8-18 are withdrawn from further consideration.  Claims 1-7 are examined.
Election/Restriction
Applicant's election, without traverse, of Group I, Claims 1-7, drawn to a method for measuring an ability of high-density lipoprotein to uptake cholesterol comprising a step of mixing the monoclonal antibody or antigen-binding fragment thereof; a labeled cholesterol containing a labeling substance; and high-density lipoprotein to form a complex, in the reply filed on 10/26/2022 is acknowledged.  
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/26/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/26/2019, 02/01/2021 and 01/19/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.
Specification
The use of the term Alexa Fluor®, BODIPY®, CDP-Star®, Lipidure®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: missing a period at the end of the claim.  
Claims 1, 3, 4 and 7 are objected to because of the following informalities: missing the proper articles before recitations “high-density lipoprotein,” (lines 1, 4, 14-16 of Claim 1); “labeled cholesterol” (line 16 of Claim 1; and lines 1-2 of Claim 7); and “non-denatured high-density lipoprotein” (line 2 of Claim 3); and “monoclonal antibody” (line 5 of Claim 4).
Appropriate correction is required.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    825
    809
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    316
    629
    media_image2.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  MPEP § 2163 further states that, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession:
“For example, disclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim. See, e.g., Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021. Where the process has actually been used to produce the product, the written description requirement for a product-by-process claim is clearly satisfied; however, the requirement may not be satisfied where it is not clear that the acts set forth in the specification can be performed, or that the product is produced by that process. Furthermore, disclosure of a partial structure without additional characterization of the product may not be sufficient to evidence possession of the claimed invention. See, e.g., Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021 (“A gene is a chemical compound, albeit a complex one, and it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it. It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. We hold that when an inventor is unable to envision the detailed constitution of a gene so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the gene has been isolated.” (citations omitted)). In such instances the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id.”  Emphasis added.


Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show Applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


In Ariad, the court further noted that the written description plays a particularly important role in the biological arts, where patentees might otherwise be tempted to claim a genus of compounds by its function or result:
“The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts. 5 See Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, 1, “Written Description” Requirement, 66 Fed. Reg. 1099, 1105-1106 (Jan. 5, 2001). This situation arose not only in Eli Lilly but again in University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916 [69 USPQ2d 1886] (Fed. Cir. 2004). In Rochester, we held invalid claims directed to a method of selectively inhibiting the COX-2 enzyme by administering a non-steroidal compound that selectively inhibits the COX-2 enzyme. Id. at 918. We reasoned that because the specification did not describe any specific compound capable of performing the claimed method and the skilled artisan would not be able to identify any such compound based on the specification's function description, the specification did not provide an adequate written description of the claimed invention. Id. at 927-28. Such claims merely recite a description of the problem to be solved while claiming all solutions to it and, as in Eli Lilly and Ariad's claims, cover any compound later actually invented and determined to fall within the claim's functional boundaries—leaving it to the pharmaceutical industry to complete an unfinished invention.”  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  Emphasis added.


Notably, the same standard applies with regard to the written description requirement for “method claims”.  See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  


In University of Rochester, the "claimed method depend[ ed] upon finding a compound that selectively inhibits PGHS-2 activity.  Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted).  
Similarly here, the claimed methods cannot be practiced without monoclonal antibodies that bind to a peptide consisting of 51st to 110th amino acid sequence or a peptide consisting of 201st to 267th amino acid sequence of an amino acid sequence of SEQ ID NO: 1; and binds to a high-density lipoprotein (HDL) that is oxidatively modified, HDL that is not oxidatively modified, and HDL incorporating labeled cholesterol represented by formula (I) as recited in the claims.  
It is the Examiner' position that the scope of the instantly claimed method for measuring an ability of HDL to uptake cholesterol is not satisfied through sufficient description of a representative number of species of monoclonal antibodies that bind to a peptide consisting of 51st to 110th amino acid sequence or a peptide consisting of 201st to 267th amino acid sequence of an amino acid sequence of SEQ ID NO: 1; and binds to HDL that is oxidatively modified, HDL that is not oxidatively modified, and HDL incorporating labeled cholesterol represented by formula (I).  The Examiner' position is based on the following facts.
First, the instant disclosure is limited to production and characterization of only 3 monoclonal antibodies, named 8E10, P1A5 and P1A7, capable to bind to both the HDL that is oxidatively modified and not oxidatively modified, from which only 8E10 antibody and the P1A5 antibody exhibit high binding not only to HDL not incorporating labeled cholesterol but also to labeled cholesterol-HDL; the 8E10 antibody binds to the peptide of 51st to 110th of the amino acid sequence of SEQ ID NO: 1, and does not bind to the peptides of other amino acid sequences (2nd to 60th, 101st to 160th, 151st to 210th, 201st to 267th); the P1A5 antibody binds to the peptide of 201st to 267th of the amino acid sequence of SEQ ID NO: 1, and does not bind to the peptides of other amino acid sequences (2nd to 60th, 51st to 110th, 101st to 160th, 151st to 210th); and the P1A7 antibody binds only to the peptide of the 101st to 160th of the amino acid sequence of SEQ ID NO: 1 to which the 8E10 antibody and the P1A5 antibody do not bind.
Second, although the specification states that the hybridomas producing the 8E10 and P1A5 antibodies have been deposited at the Patent Microorganisms Depositary of the National Institute of Technology and Evaluation, located in Room 122, 2-5-8, Kazusakamatari, Kisarazu-shi, Chiba 292-0818 Japan, on Mar. 8, 2017 (identification reference “8E10”: accession No. NITE BP-02442, identification reference “P1A5”: accession No. NITE BP-02443), the instant disclosure does not provide any structural characterization of the 8E10 and P1A5 antibodies by sequencing of heavy (VH) and light (VL) chain variable regions and/or the corresponding complementarity determining regions (6 CDRs).  As such, no CDR’s sequences are identified, which may be responsible for specific binding of the 8E10 antibody binds to the peptide of 51st to 110th of the amino acid sequence of SEQ ID NO: 1, and specific binding of the P1A5 antibody binds to the peptide of 201st to 267th of the amino acid sequence of SEQ ID NO: 1. 
Third, there is no disclosure of any structural features of monoclonal antibodies, which provide ability of binding HDL that is oxidatively modified, HDL that is not oxidatively modified, and HDL incorporating labeled cholesterol represented by formula (I).  As such, the claims recite a genus of antibodies based on functionality rather than structure.  In AbbVie, the Federal Circuit emphasizes that ”functionally defined claims can meet the written description requirement” but only ”if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date”:

    PNG
    media_image3.png
    347
    589
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    144
    575
    media_image4.png
    Greyscale
Emphasis added.


In conclusion, since Applicant is improperly trying to claim the broad genus of monoclonal antibodies by functional characteristics in the absence of any disclose of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, Claims 1-3 and 7 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to provide an adequate written description of the invention and failing to provide an enabling disclosure, because the specification does not provide evidence that the claimed biological materials are: (1) known and readily available to the public; (2) reproducible from the written description; or, (3) deposited in compliance with the criteria set forth in 37 CFR §§ 1.801-1.809.
Applicant is required to provide a statement that the hybridomas recited in Claims 4-6 are deposited under the Budapest Treaty in compliance with the criteria set forth in 37 CFR §§ 1.801-1.809.  If the deposit was made under the Budapest Treaty, Applicant should make the additional statement required by 37 CFR 1.808:
(1)  Access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Director to be entitled thereto under § 1.14 and 35 U.S.C. 122, and 
(2)  Subject to paragraph (b) of this section, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent. 
If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
(a)  during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; 
(b)  all restrictions upon availability to the public will be irrevocably removed upon granting of the patent; 
(c)  the deposits will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d)  the deposits were viable at the time of deposit; and, 
(e)  the deposits will be replaced if they should become non-viable.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 recite CDRs, variable regions or full-length sequences, respectively, of monoclonal antibodies produced by hybridomas.  The specification does not provide the sequences of the CDRs, variable regions and full-length sequences.  There is no evidence on record that the sequences are disclosed by prior art.  As such, a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
This rejection is in alignment with MPEP § 2173.02, which requires that: 
Definiteness of claim language must be analyzed, not in a vacuum, but in light of:
(A) The content of the particular application disclosure;
(B) The teachings of the prior art; and
(C) The claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made.
In reviewing a claim for compliance with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001) (The preamble of the Larsen claim recited only a hanger and a loop but the body of the claim positively recited a linear member. The court observed that the totality of all the limitations of the claim and their interaction with each other must be considered to ascertain the inventor’s contribution to the art. Upon review of the claim in its entirety, the court concluded that the claim at issue apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112.).
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).


In addition, Claims 4-6 refer to deposited hybridomas and “its progeny.”  Without structural features defining said progeny, the scope of the claims as to concern the recited antibody cannot be determined.  Accordingly, given the broadest reasonable claim interpretation, the subject matter of Claims 4-6 is covered by combination of the references cited in the 103 rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 are rejected under 35 U.S.C. 103 as obvious over Harada et al., US 2016/0109469 A1, published 04/21/2016 (IDS submitted 09/26/2019), in view of DiDonato et al., "Function and Distribution of Apolipoprotein A1 in the Artery Wall Are Markedly Distinct from Those in Plasma", Circulation, 2013, pp. 1644-1655 (IDS submitted 09/26/2019); Miyazaki et al., "Evidence for the presence of lipid-free monomolecular apolipoprotein A-1 in plasma", J. Lipid Res., 2014, vol. 55, no. 2, pp. 214-225 (IDS submitted 02/01/2021); and Pussinen et al., "Binding of phospholipid transfer protein (PLTP) to apolipoproteins A-l and A-ll: location of a PLTP binding domain in the amino terminal region of apoA-l", J. Lipid Res., 1998, vol. 39, no. 1, pp. 152-161 (IDS submitted 02/01/2021).
With regard to Claims 1-3 and 7, Harada et al., throughout the publication and, for example, in the claims, teach:

    PNG
    media_image5.png
    331
    663
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    707
    664
    media_image6.png
    Greyscale




In paragraph [0036], Harada et al. teach that the antibody that binds to a lipoprotein may be a monoclonal antibody.  In paragraph [0068], Harada et al. teach the use of an anti-ApoAI antibody (MONO5030, SANBIO, Inc.).
Harada et al. do not expressly teach the antibody binding characteristics as recited in Claims 1-3.  However, as evidenced by DiDonato et al., for example, at Figure 1, monoclonal anti-ApoA1 antibodies capable of binding to untreated ApoA1 and HDL, as well as oxidized ApoA1 and HDL, are known in the art.  Furthermore, as evidenced by Miyazaki et al., for example, at p.220, left column, last paragraph, and Pussinen et al., for example, at Table 1, monoclonal anti-ApoA1 antibodies with binding regions that are comprised in or are overlapping with the regions defined in the claims are known in the art.  In the absence of evidence to the contrary, it is reasonable to assume that the monoclonal antibodies, taught by Miyazaki et al. and Pussinen et al., have all the desired features of the recited antibodies.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the monoclonal antibodies of the references implicitly or inherently possess properties which anticipate or render obvious the recited antibodies.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the monoclonal antibodies of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
With regard to Claims 4-6, as indicated in the 112(b) rejection above, without structural features defining the progeny, the scope of the claims as to concern the recited antibody cannot be determined.  Accordingly, in the absence of any antibody structural limitations and given the broadest reasonable claim interpretation, the subject matter of Claims 4-6 is covered by combination of Harada et al., DiDonato et al., Miyazaki et al. and Pussinen et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,436,806, issued 10/08/2019, prior publication Harada et al., US 2016/0109469 A1, published 04/21/2016 (IDS submitted 09/26/2019), in view of DiDonato et al., "Function and Distribution of Apolipoprotein A1 in the Artery Wall Are Markedly Distinct from Those in Plasma", Circulation, 2013, pp. 1644-1655 (IDS submitted 09/26/2019); Miyazaki et al., "Evidence for the presence of lipid-free monomolecular apolipoprotein A-1 in plasma", J. Lipid Res., 2014, vol. 55, no. 2, pp. 214-225 (IDS submitted 02/01/2021); and Pussinen et al., "Binding of phospholipid transfer protein (PLTP) to apolipoproteins A-l and A-ll: location of a PLTP binding domain in the amino terminal region of apoA-l", J. Lipid Res., 1998, vol. 39, no. 1, pp. 152-161 (IDS submitted 02/01/2021).
U.S. Patent No. 10,436,806 claims: 

    PNG
    media_image7.png
    91
    666
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    333
    661
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    711
    669
    media_image9.png
    Greyscale



For the reasons set forth in the 103 rejection above, the subject matter of the instant Claims 1-7 is covered by U.S. Patent No. 10,436,806 in view of DiDonato et al., Miyazaki et al. and Pussinen et al.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 10,809,249, issued 10/20/2020, in view of DiDonato et al., "Function and Distribution of Apolipoprotein A1 in the Artery Wall Are Markedly Distinct from Those in Plasma", Circulation, 2013, pp. 1644-1655 (IDS submitted 09/26/2019); Miyazaki et al., "Evidence for the presence of lipid-free monomolecular apolipoprotein A-1 in plasma", J. Lipid Res., 2014, vol. 55, no. 2, pp. 214-225 (IDS submitted 02/01/2021); and Pussinen et al., "Binding of phospholipid transfer protein (PLTP) to apolipoproteins A-l and A-ll: location of a PLTP binding domain in the amino terminal region of apoA-l", J. Lipid Res., 1998, vol. 39, no. 1, pp. 152-161 (IDS submitted 02/01/2021).
U.S. Patent No. 10,809,249 claims: 

    PNG
    media_image10.png
    544
    660
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    64
    661
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    67
    663
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    448
    636
    media_image13.png
    Greyscale

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used in the method claimed by U.S. Patent No. 10,809,249 a monoclonal anti-ApoA1 antibody having the claimed functional characteristics, because this kind of antibodies is known in the art as evidenced by DiDonato et al., Miyazaki et al. and Pussinen et al. 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 11,486,875, issued 11/01/2022, in view of DiDonato et al., "Function and Distribution of Apolipoprotein A1 in the Artery Wall Are Markedly Distinct from Those in Plasma", Circulation, 2013, pp. 1644-1655 (IDS submitted 09/26/2019); Miyazaki et al., "Evidence for the presence of lipid-free monomolecular apolipoprotein A-1 in plasma", J. Lipid Res., 2014, vol. 55, no. 2, pp. 214-225 (IDS submitted 02/01/2021); and Pussinen et al., "Binding of phospholipid transfer protein (PLTP) to apolipoproteins A-l and A-ll: location of a PLTP binding domain in the amino terminal region of apoA-l", J. Lipid Res., 1998, vol. 39, no. 1, pp. 152-161 (IDS submitted 02/01/2021).
U.S. Patent No. 11,486,875 claims: 

    PNG
    media_image14.png
    330
    660
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    127
    672
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    71
    657
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    589
    669
    media_image17.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the method claimed by U.S. Patent No. 11,486,875 for measuring an ability of high-density lipoprotein to uptake cholesterol using a monoclonal anti-ApoA1 antibody having the claimed functional characteristics, because this kind of antibodies is known in the art as evidenced by DiDonato et al., Miyazaki et al. and Pussinen et al. 

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678